Citation Nr: 0205196	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran and his wife testified at a hearing in December 
1998.  A transcript of the hearing testimony has been 
associated with the claims file.

The issue of entitlement to service connection for chronic 
headaches was previously before the Board.  In September 
2000, the Board remanded the issue to the RO for further 
development.  That development having been completed to the 
extent possible, the Board proceeds with adjudication of the 
claim. 

In September 2000, the Board also denied service connection 
for a gastrointestinal disorder on the grounds that the 
veteran's claim was not well grounded.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, 114 Stat. 2096 
(2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), went into 
effect.  This law eliminated the concept of a well-grounded 
claim.  By a decision dated in July 2001, the RO 
readjudicated this claim under section 7(b) of the Veterans 
Claims Assistance Act of 2000 and denied service connection 
for a gastrointestinal disorder.  The RO notified the veteran 
and his representative of this decision and of his appellate 
rights by letter dated in August 2001.  No appeal has been 
initiated from this decision.  Thus, the Board has no 
jurisdiction of this matter.  VAOPGCPREC 3-2001.

Service connection has been established for PTSD, 
degenerative joint disease of the lumbosacral spine, 
degenerative joint disease and degenerative disc disease of 
the cervical spine with myofascial pain syndrome, 
degenerative joint disease with synovitis of both wrists, 
tinnitus, and multiple small fragment wound scars.  The 
combined rating for the service-connected disabilities is 90 
percent and the veteran has been assigned a total rating for 
compensation based on individual unemployability resulting 
from service-connected disabilities from January 1998.


FINDINGS OF FACT

1.  Service medical records are negative for complaints or 
findings indicative of a headache disorder.

2.  The competent and probative evidence does not establish 
that a chronic headache disorder is related to service or to 
a service-connected disability.


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
active service, nor is a chronic headache disorder shown to 
be secondary to a service-connected disability. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist.  As noted above, the VCAA was enacted in 
November 2000.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
promulgated revised regulations to implement these changes in 
the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claim.  VA 
also has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

The record reflects that the RO has obtained the veteran's 
service medical records, that the veteran underwent several 
VA examinations, and that he testified at a personal hearing 
in December 1998.  

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to the claim has been associated with the 
claims file.  Next, the veteran underwent VA examinations 
which specifically addressed the claim on appeal.  In 
addition, the veteran and his wife testified at a hearing in 
December 1998.  Further, this claim has also recently been 
remanded by the Board with additional development completed.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.

Criteria.  Service connection may be established by a showing 
that the veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Background.  The service medical records are negative for 
complaints or findings indicative of a headache disorder.  
When the veteran was examined prior to his release from 
service in January 1972, he indicated that he had no history 
of frequent or severe headaches.

In September 1997, the veteran underwent a VA examination. At 
this examination, it was noted that he complained of chronic 
headaches, which occurred on a daily basis, both day and 
night if he should awaken. It was noted that he had a sleep 
disorder.  When he awoke, he would also find that his jaws 
were very tight and his right temporomandibular joint (TMJ) 
locked on him periodically.  The examiner opined that the 
veteran's headaches might well be related to his TMJ strain.  
Moreover, the examiner stated that there did not appear to be 
an otologic cause for the veteran's complaints of headaches.

In a March 1998 VA neurologic examination, the veteran 
reported that he had developed headaches in service in 1971. 
The examiner noted that the veteran's claims folder was not 
available at the time of the examination. The examiner 
diagnosed migraine headaches, but stated that the etiology of 
the headaches was undetermined.  The examiner stated that he 
was not aware of any known connection of headaches secondary 
to exposure to Agent Orange.

At a December 1998 personal hearing, the veteran testified 
that he believed his headaches were secondary to his PTSD.  
He started to experience headaches in 1971, while in Vietnam.  
However, he did not receive medical treatment from anyone 
other than a field medic.  Further, he did not seek medical 
treatment immediately after discharge, taking only aspirin 
when needed.  He first sought medical treatment within the 
last few years through the VA.  The veteran's spouse 
testified that she had known the veteran for 12 years, and 
confirmed that he had experienced chronic headaches during 
that time but he refused to go see a doctor until the past 
few years.  

In January 1999, the veteran underwent a VA neurologic 
examination.  The veteran reported the onset of headaches in 
1971 while in Vietnam, and related it to his exposure to huge 
amounts of stress, acoustic trauma, and multiple chemicals.  
He denied any headaches prior to 1971.  The examiner's 
diagnostic impressions included chronic recurrent vascular 
headaches apparently secondary to stress of Vietnam and PTSD.  
However, he stated that his opinion was based entirely on the 
veteran's history, as there was no informatory testing 
available for migraine.  Also, nothing indicates that the 
examiner reviewed the veteran's claims folder in conjunction 
with this examination.

In a March 1999 VA examination the examiner noted that the 
claims folder had been reviewed with no documentation of 
headaches prior to July 1997.  Following examination, the 
examiner stated that the veteran presented with a history of 
mixed-headache syndrome with chronic daily headaches with 
somewhat of a superimposed vascular component.  The examiner 
stated that the etiology of the headaches was somewhat 
unclear as there was no documentation in the chart that the 
headaches were directly related to service in Vietnam.  
Nevertheless, the examiner stated that it was certainly 
possible that PTSD and his degenerative joint disease could 
be contributing to his headache symptomatology, although one 
could not say with certainty that either of these issues was 
the major contributing cause.  Further, the veteran was noted 
to be a smoker, which could also perpetuate headache 
symptomatology.  In summary, the examiner stated that there 
was no convincing evidence that the veteran's service-
connected PTSD or cervical spine condition were the major 
contributing cause for the headache symptomatology.

Also on file are VA medical treatment records which cover a 
period from May 1997 to November 1999.  In May 1997, the 
veteran complained of recurrent headaches since active 
service.  Also, it was noted that the veteran thought he had 
cervical spine disease; i.e., continuous neck pain, worse 
when he had a headache.  His headaches occurred about every 
10 days, lasting 3-4 days and relieved after aspirin.  The 
headaches occurred in various locations.  The pain was 
steady, occasionally pounding, worse with head movement.  He 
was not aware of precipitating factors, except possible 
physical work.  Following examination, the veteran was 
assessed with, among other things, probable muscle tension 
headache.   

The evidence on file also reflects that the veteran underwent 
additional VA medical examinations, but that these 
examinations made no pertinent findings regarding his 
headaches claim.

The Board remanded this claim in September 2000 to obtain 
clarification from the March 1999 VA examiner of his medical 
opinion.  The Board noted that the examiner stated that the 
etiology of the headaches was somewhat unclear, but that it 
was certainly possible that PTSD and degenerative joint 
disease could be contributing to the headache symptomatology.  
Nevertheless, the examiner emphasized that there was no 
convincing evidence that the service-connected PTSD or 
cervical spine condition were the major contributing cause 
for his headache symptomatology.  The Board concluded that a 
remand was necessary in order to clarify the nature and 
etiology of the veteran's headache disorder.

In a June 2001 letter, the physician who had examined the 
veteran in March 1999 reported that his diagnosis of a 
"mixed headache syndrome" was a clarification of the 
headache disorder rather than a new entity.  He noted that 
this diagnosis consists of vascular/migraine headaches as 
well as tension type headaches.  Since the headache disorder 
began after discharge from service, it was most likely 
idiopathic.  The physician provided the following opinion as 
to the etiology of the veteran's headaches:

As far as the etiology is concerned, 
since they began after he was discharged 
from the service, I feel that they are 
most likely idiopathic.  It is certainly 
possible that his posttraumatic stress 
disorder and/or cervical neck disease may 
contribute to his symptomatology.  
However, on a more likely than not basis, 
the major contributing cause is 
idiopathic.  I also do not believe that 
his headaches represent a disabling 
disorder.  I suspect instead that his 
disability may result primarily from his 
psychiatric problems.

Analysis.  The service medical records are negative for 
complaints or findings indicative of a headache disorder and 
in January 1972 the veteran indicated that he had no history 
of frequent or severe headaches.  At the hearing in December 
1998, it was contended that the veteran's headaches were 
secondary to PTSD.  The Board finds no basis for the grant of 
service connection for a chronic headache disorder on a 
direct or presumptive basis.

Whether the cause of the veteran's headache disorder is 
secondary to a service-connected disability requires 
competent evidence.  However, the veteran is not a medical 
professional and his statements do not constitute competent 
evidence as to etiology or medical causation.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).

There is no persuasive medical evidence or medical opinion, 
based on review of the record and examination of the veteran, 
of a nexus or link between the veteran's current headache 
disorder and any incident of service or a service-connected 
disability.  While the VA examiner in March 1999 indicated 
that it was conceivable that PTSD or a cervical disorder 
contributed to the veteran's headache disorder, when asked to 
clarify his opinion, he stated that the etiology of the 
veteran's headache disorder was idiopathic, that is, of 
unknown causation.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  This physician has concluded that the cause of the 
veteran's headaches is unknown.  Thus, he has in effect held 
that the cause of the veteran's headaches cannot be 
attributed to any definitive cause without resort to pure 
speculation or remote possibility.  The provisions of 
38 C.F.R. § 3.102 preclude resort to pure speculation or 
remote possibility.

The Board has considered the veteran's statements, as well as 
his testimony and the testimony of his spouse.  Although this 
evidence is probative of symptomatology, it is not competent 
evidence of a diagnosis or medical causation of a disability 
as neither he nor his spouse have not been shown to have the 
qualifications to render such opinions.  Espiritu, supra; see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).

In summary, the evidence in support of a finding that the 
veteran has a chronic headache disorder which was caused by a 
service-connected disability is speculative or not supported 
by reasoned opinion.  The VA examiner reviewed the records 
and provided reasons for his conclusion that the veteran's 
headaches were idiopathic.  While this examiner stated that 
he suspected that the veteran's disability resulted primarily 
from his psychiatric problems, he also stated that he did not 
believe that the veteran's headaches represented a disabling 
disorder.  In the opinion of the Board, the physician's 
statements do not provide any basis for finding that any 
discrete degree of disability resulting from headaches is 
proximately due to, or the result of service-connected 
disease or injury.  Thus, there is no basis for a grant of 
service connection based on aggravation of a nonservice-
connected condition pursuant to Allen v. Brown, 7 Vet. App. 
at 448.

Thus, the Board finds that a preponderance of the evidence is 
against a finding that the veteran has a chronic headache 
disorder which is related to service or a service-connected 
disability.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a headache disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

